[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER APPOINTING RECEIVER OF RENTS
The motion of the plaintiff for the appointment of a receiver of rents having been heard by the Court, and it appearing to the Court that there is sufficient cause for the appointment of a receiver of rents, it is hereby ORDERED:
1. That John Ellis of John Ellis Realty, Inc., 39 Bristol Street, New London, Connecticut, be appointed the receiver of rents (the "Receiver") to enter upon and take possession and control of the property which is the subject of this foreclosure action described as 79 Garfield Avenue, New London, Connecticut. Said appointment shall be effective upon the Receiver's filing of the bond more particularly described in paragraph 2 hereof, and the Court's approved of such bond.
2. That the Receiver, before assuming to act as such, shall file with the Clerk of this Court a bond, in proper form, with good and sufficient corporate surety in the sum of $50,000.00, conditioned on the faithful performance of the official duties of this appointment. The form of the bond shall be subject to the approval of the Court.
3. That the Receiver is empowered to take all actions he may deem necessary and advisable for the proper operation of the property, including, but not limited to, the following: a. To enter and take possession of the property and obtain all books and records pertaining to the operation of the property, including copies of all releases, copies of all rent rolls and information regarding the operations of the property. b. To collect and receive all rents, issues, income and profits and all outstanding accounts relating to or arising out of the operation of the property. CT Page 3459 c. To enter into such contracts, including but not limited to janitorial service, rubbish removal, security services and insurance, incidental to the normal and usual operation, management and preservation of the property. d. To arrange for the continuing services of utilities to the property, maintain the property in proper condition and maintain the existing leases and encourage and negotiate new leases (subject to the specific approval of the court for rental terms) e. To open new books of account to reflect the earnings, expenses, receipts and disbursements of the property during the time he serves as a receiver of rents. f. To open new banking and checking accounts in connection with the operation of the property. g. To retain attorneys, accountants and consultants to assist him in his duties, with the fees of such persons to be subject to the approval of this Court. h. To carry out necessary repairs and maintenance of the property with all major repair expenses subject to prior approval of the Court. i. To take all actions necessary to enforce the collection of rentals of reasonable use and occupancy payments from tenants at the property, including institution of eviction and/or collection actions against the tenants at the property. j. To pay any real estate, fire district taxes, sewer use and water charges to the Town of New London.
4. That the Receiver shall account quarterly for his operation of the property.
5. That the defendants William E. Kane III and Mary Ellen Kane turn over to the Receiver all books and records of the property; all security deposits retained in segregated accounts, if any, with interest thereon; all leases and service contracts and all documents related to the management of the premises which are the subject of this foreclosure action.
Dated at New London, Connecticut this 31st day of October, 1990.
BY THE COURT LEUBA, J. CT Page 3460
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3461